Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 November 08, 2016

The Court of Appeals hereby passes the following order:

A17D0137. SOLOMON JACKSON v. THE STATE.

      On June 7, 2016, the trial court entered an order denying Solomon Jackson’s
motion to vacate a void and illegal sentence. On October 13, 2016, Jackson filed an
application for discretionary appeal in this Court. Pretermitting whether Jackson had
a right to appeal the order, his application is untimely.             An application for
discretionary appeal must be filed within 30 days of entry of the order or judgment
to be appealed. OCGA § 5-6-35 (d). The requirements of OCGA § 5-6-35 are
jurisdictional, and this Court cannot accept an application for appeal not made in
compliance therewith. Boyle v. State, 190 Ga. App. 734 (380 SE2d 57) (1989). This
application, filed 128 days after entry of the challenged order, is untimely and is
therefore DISMISSED for lack of jurisdiction.

                                       Court of Appeals of the State of Georgia
                                                                            11/08/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.